Citation Nr: 0429676	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 50 percent disabling for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from November 1952 to 
November 1954.  Appellant had combat service in the Korean 
War and was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO) that continued an initial 
assignment of 50 percent disability rating for service-
connected post-traumatic stress disorder (PTSD) and that also 
denied appellant's request for compensation for Total 
Disability for Individual Unemployability (TDIU). 

As the PTD disability rating under review is an initial 
rating, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999), is for application.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was received after the date of enactment of 
the VCAA, so the VCAA applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  This has not been clearly done 
in this case.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  The duty to assist 
includes a duty to obtain records in the custody of a Federal 
department or agency, to include the Social Security 
Administration (SSA).  38 C.F.R. § 3.159(c)(2) (2004).  Where 
there is actual notice to VA that the appellant is receiving 
disability benefits from the Social Security administration, 
VA has the duty to acquire a copy of the decision granting 
SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In this case, the Rating Decision under appeal, dated July 
2000, states that appellant is receiving disability benefits 
from SSA.  Appellant's SSA file would be potentially 
probative in regard to both issues presently under appeal, 
but there is no indication that RO has requested appellant's 
SSA file.  

The Board also notes that appellant's service medical records 
(SMRs) are not on in the C-file, although the Appeal 
Certification Worksheet asserts that VA has received complete 
SMR.  RO should request or locate appellant's SMRs in the C-
file prior to returning the file to the Board for further 
appellate review.  If SMR are not in the hands of VA, RO 
should obtain the SMR and associate it with the C-file prior 
to returning the file to the Board for further appellate 
review.
  
In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to his 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  RO should locate appellant's 
service medical record (SMRs) and 
associate them with the C-file.  If on 
review VA does not have the SMRs, RO 
should request them.

3.  RO must make as many requests as 
necessary to obtain appellant's 
complete file from the Social Security 
Administration (SSA).  SSA records 
should include appellant's application 
for disability benefits, the SSA 
decision regarding disability benefits, 
and all supporting medical evidence 
considered by SSA in making the 
determination.  If SSA indicates in 
writing that appellant does not have a 
file with SSA, that response should be 
associated with the file.

4.  After SMRs and SSA disability 
records have been associated, if 
possible, with the file, RO should re-
adjudicate appellant's claims for 
increased rating for PTSD and 
entitlement to TDIU.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




